Notice of Guaranteed Delivery for Tender of Ordinary Shares of RiT Technologies Ltd. to STINS COMAN Incorporated (Not to be Used for Signature Guarantees) The Offer and Withdrawal Rights Will Expire at 5:00 p.m., New York City Time, on June 2, 2008, Unless the Offer is Extended. This Notice of Guaranteed Delivery, or one substantially in the form hereof, must be used to accept the Offer (as defined below) made by STINS COMAN Incorporated for 734,079 ordinary shares, par value NIS 0.1 per share, of RiT Technologies Ltd. (“RiT”), or such greater number of shares that will represent 5% of the total voting rights of RiT outstanding as of the expiration of the offer (“Shares”), if (1) certificates evidencing Shares are not immediately available, (2) certificates evidencing Shares and all other required documents cannot be delivered to American Stock Transfer & Trust Company, as Depositary (the “Depositary”), prior to the Initial Expiration Date or Final Expiration Date (as defined in “Section 1.
